 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JOSEPH COPPOLA,                                         Case No.: 2:19-cv-01942-APG-EJY

 4          Plaintiff                                         Order Accepting Report and
                                                          Recommendation and Dismissing This
 5 v.                                                                   Case

 6 THE UNITED STATES ATTORNEY                                         [ECF Nos. 5, 6]
   GENERAL, et al.,
 7
        Defendants
 8

 9         On January 13, 2020, Magistrate Judge Youchah recommended that I dismiss plaintiff

10 Joseph Coppola’s Petition with prejudice. ECF No. 5. Coppola filed an objection. ECF No. 6.

11         I have conducted a de novo review of the issues set forth in Judge Youchah’s Report and

12 Recommendation under Local Rule IB 3-2. The Report and Recommendation sets forth the proper

13 legal analysis and the factual basis for the decision, and I accept and adopt it as my own.

14         I THEREFORE ORDER that Coppola’s objection (ECF No. 6) is overruled, the Report

15 and Recommendation (ECF No. 5) is accepted, and this case is DISMISSED with prejudice. The

16 clerk of the court shall enter Judgment accordingly.

17         DATED this 18th day of March, 2020.

18

19
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
20

21

22

23
